Exhibit10.1 PURCHASE AND CONTRIBUTION AGREEMENT Dated as of July 25, 2007 Among The parties listed on Schedule I hereto as Sellers and OLIN CORPORATION as Collection Agent and OLIN FUNDING COMPANY LLC as Purchaser TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Other Terms 12 ARTICLEII AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS 12 SECTION 2.01. Facility 12 SECTION 2.02. Making Purchases 12 SECTION 2.03. Collections 13 SECTION 2.04. Settlement Procedures 14 SECTION 2.05. Payments and Computations, Etc. 15 SECTION 2.06 Contributions 15 SECTION 2.07. Issuance, Extension and Modification of Letters of Credit 15 SECTION 2.08. Expiration of Letters of Credit 15 ARTICLE III CONDITIONS OF PURCHASES 16 SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers 16 SECTION 3.02. Conditions Precedent to All Purchases 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES 18 SECTION 4.01. Representations and Warranties of the Sellers 18 ARTICLE V COVENANTS 22 SECTION 5.01. Covenants of the Sellers 22 SECTION 5.02. Covenant of each Seller and the Purchaser 27 ARTICLE VI ADMINISTRATION AND COLLECTION 28 SECTION 6.01. Designation of Collection Agent 28 SECTION 6.02. Duties of Collection Agent 28 SECTION 6.03. Collection Agent Fee 29 i Page SECTION 6.04. Certain Rights of the Purchaser 29 SECTION 6.05. Rights and Remedies 30 SECTION 6.06. Transfer of Records to Purchaser 30 ARTICLE VII EVENTS OF TERMINATION 31 SECTION 7.01. Events of Termination 31 ARTICLE VIII INDEMNIFICATION 33 SECTION 8.01. Indemnities by the Sellers 33 ARTICLE IX MISCELLANEOUS 36 SECTION 9.01. Amendments, Etc. 36 SECTION 9.02. Notices, Etc. 36 SECTION 9.03. Binding Effect; Assignability 36 SECTION 9.04. Costs, Expenses and Taxes 36 SECTION 9.05. No Proceedings 37 SECTION 9.06. [Intentionally Omitted] 37 SECTION 9.07. GOVERNING LAW 37 SECTION 9.08. Third Party Beneficiary 37 SECTION 9.09. Execution in Counterparts 38 ii EXHIBITS AND SCHEDULES EXHIBIT ACredit and Collection Policy EXHIBIT BDeposit Accounts EXHIBIT CForm of Deferred Purchase Price Note EXHIBIT DForm of Letter of Credit Request EXHIBIT EAddresses, Prior Names, “Doing-Business-As” Names, Tradenames EXHIBIT FSellers’ UCC Information SCHEDULE IList of Sellers iii PURCHASE AND CONTRIBUTION AGREEMENT Dated as of July 25, 2007 Each of the parties listed on Schedule I hereto (each, a “Seller” and collectively, the “Sellers”), OLIN CORPORATION, a Virginia corporation (the “Parent”), as Collection Agent, and OLIN FUNDING COMPANY LLC, a Delaware limited liability company (the “Purchaser”), agree as follows: PRELIMINARY STATEMENTS. (1)Certain terms which are capitalized and used throughout this Agreement (in addition to those defined above) are defined in Article I of this Agreement. (2)The Sellers have Receivables that they wish to sell to the Purchaser, and the Purchaser is prepared to purchase such Receivables on the terms set forth in this Purchase and Contribution Agreement (this “Agreement”). (3)The Parent may also wish to contribute Receivables to the capital of the Purchaser on the terms set forth herein. NOW, THEREFORE, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Certain Defined Terms.As used in this Agreement, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Adverse Claim” means a lien, security interest, or other charge or encumbrance, or any other type of preferential arrangement. “Affiliate” means, as to any Person, any other Person that, directly or indirectly, is in control of, is controlled by or is under common control with such Person or is a director or officer of such Person. “Agreement” has the meaning specified in the Preliminary Statements. “Alternate Base Rate” means a fluctuating interest rate per annum as shall be in effect from time to time, which rate shall be at all times equal to the highest of: (a)the rate of interest announced publicly by Citibank, N.A. in New York, New York, from time to time as Citibank, N.A.’s base rate; Table of Contents (b)1/2 of one percent above the latest three-week moving average of secondary market morning offering rates in the United States for three-month certificates of deposit of major United States money market banks, such three-week moving average being determined weekly on each Monday (or, if such day is not a Business Day, on the next succeeding Business Day) for the three-week period ending on the previous Friday by Citibank, N.A. on the basis of such rates reported by certificate of deposit dealers to and published by the Federal Reserve Bank of New York or, if such publication shall be suspended or terminated, on the basis of quotations for such rates received by Citibank, N.A. from three New York certificate of deposit dealers of recognized standing selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of one percent; and (c)the Federal Funds Rate. “Available Funds” has the meaning specified in Section 2.03(c). “Business Day” means any day on which banks are not authorized or required to close in New York City or the State of Missouri. “Canada-U.S. Convention” means the Canada-United States Income Tax Convention (1980), as amended, modified or replaced from time to time. “Canadian Dollars” means dollars in the lawful currency of Canada. “Canadian Receivable” means any Receivable, the Obligor of which has a billing address in Canada. “Collection Agent” means at any time the Person then authorized pursuant to Section 6.01 to service, administer and collect Transferred Receivables. “Collection Agent Fee” has the meaning specified in Section 6.03. “Collections” means, with respect to any Receivable, all cash collections and other cash proceeds of such Receivable, including, without limitation, all cash proceeds of Related Security with respect to such Receivable, and all funds deemed to have been received by a Seller or any other Person as a Collection pursuant to Section 2.04. “Contract” means an agreement between a Seller and an Obligor pursuant to or under which such Obligor shall be obligated to pay for merchandise or services from time to time. “Contributed Receivables” has the meaning specified in Section2.06. 2 Table of Contents “Credit and Collection Policy” means those receivables credit and collection policies and practices of the applicable Seller in effect on the date of this Agreement applicable to the Receivables and described in ExhibitA hereto, as modified in compliance with this Agreement. “Debt” means (i) indebtedness for borrowed money, (ii)obligations evidenced by bonds, debentures, notes or other similar instruments, (iii)obligations to pay the deferred purchase price of property or services, (iv)obligations as lessee under leases which shall have been or should be, in accordance with generally accepted accounting principles, recorded as capital leases, and (v) obligations under direct or indirect guaranties in respect of, and obligations (contingent or otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor against loss in respect of, indebtedness or obligations of others of the kinds referred to in clauses (i) through (iv) above. “Defaulted Receivable” means a Receivable: (i)as to which any payment, or part thereof, remains unpaid (x) for more than 60 days from the original due date for such payment, if such Receivable is not a Winchester Extended Term Receivable, or (y) for more than 30 days from the original due date for such payment, if such Receivable is a Winchester Extended Term Receivable; (ii)as to which the Obligor thereof or any other Person obligated thereon or owning any Related Security in respect thereof has taken any action, or suffered any event to occur, of the type described in Section 7.01(g); (iii)which, consistent with the Credit and Collection Policy, would be written off as uncollectible; (iv)for which the applicable Seller has (or, consistent with the Credit and Collection Policy, should have) established a reserve specifically for the Obligor obligated on such Receivable with respect to the non-payment by such Obligor of its obligations on any Receivable. “Deferred Purchase Price” means the portion of the Purchase Price of Purchased Receivables purchased on any Purchase Date from a Seller exceeding the amount of the Purchase Price under Section 2.02 to be paid in cash or by delivery of a Letter of Credit to such Seller.The obligations of the Purchaser in respect of the Deferred Purchase Price shall be evidenced by the Purchaser’s subordinated promissory note to each Seller in the form of Exhibit C hereto. “Delinquent Receivable” means a Receivable that is not a Defaulted Receivable and: 3 Table of Contents (i)as to which any payment, or part thereof, remains unpaid (x) for 31-60 days from the original due date for such payment, if such Receivable is not a Winchester Extended Term Receivable, or (y) for one to 30 days from the original due date for such payment, if such Receivable is a Winchester Extended Term Receivable; or (ii)which, consistent with the Credit and Collection Policy, would be classified as delinquent by the applicable Seller. “Deposit Account” means an account maintained at a Deposit Bank into which (i) Collections in the form of checks and other items are deposited that have been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in the form of electronic funds transfers and other items are paid directly by Obligors. “Deposit Account Agreement” means an agreement among the applicable Seller, the Purchaser (or its assignees or designees) and any Deposit Bank in form and substance satisfactory to the Purchaser (or its assignees or designees). “Deposit Bank” means any of the banks holding one or more Deposit Accounts. “Diluted Receivable” means that portion (and only that portion) of any Receivable which is either (a) reduced or canceled as a result of (i) any defective, rejected or returned merchandise or services or any failure by a Seller to deliver any merchandise or provide any services or otherwise to perform under the underlying Contract, (ii) any change in the terms of or cancellation of, a Contract or any cash discount, discount for quick payment or other adjustment by a Seller which reduces the amount payable by the Obligor on the related Receivable (except any such change or cancellation resulting from or relating to the financial inability to pay or insolvency of the Obligor of such Receivable) or (iii) any set-off by an Obligor in respect of any claim by such Obligor as to amounts owed by it on the related Receivable (whether such claim arises out of the same or a related transaction or an unrelated transaction) or (b) subject to any specific dispute, offset, counterclaim or defense whatsoever (except the discharge in bankruptcy of the Obligor thereof); provided that Diluted Receivables are calculated assuming that all chargebacks are resolved in the Obligor’s favor. “Discount” means, in respect of each Purchase, 1.50% of the Outstanding Balance of the Receivables that are the subject of such Purchase; provided, however, the foregoing Discount may be revised prospectively by request of any of the parties hereto to reflect changes in recent experience with respect to write-offs, timing and cost of Collections and cost of funds, provided that such revision is consented to by each of the parties (it being understood that each party agrees to duly consider such request but shall have no obligation to give such consent). 4 Table of Contents “Dollar Equivalent” means, as of any date, the amount obtained by applying the rate for converting currency into Dollars at the spot rate of exchange for that currency as reasonably determined and advised by the Program Agent. “Dollars” or “$” means dollars in the lawful currency of the United States. “Eligible Country” means a country other than the United States and Canada that satisfies each of the following criteria: (a)it has a foreign currency sovereign debt rating of at least BBB- by Standard &
